Motion for leave to appeal to Court of Appeals, and cross-motion for reargument, denied; interim stay of January 25, 1991 vacated; and decretal paragraph of this Court’s decision and order (169 AD2d 442) entered on January 10, 1991 is amended by adding at the end *468thereof the following language: "The clerk is directed to enter judgment in favor of Fleur Garage Corp. striking decretal paragraphs 1-4 of the Order and Judgment appealed from and awarding use and occupancy in the amount of $11,666 per month at the rate of 9% per annum.” Concur — Kupferman, J. P., Asch, Smith and Rubin, JJ.